Exhibit 99.1 FOR IMMEDIATE RELEASE Inogen Announces Third Quarter 2016 Financial Results - Q3 2016 Sales Revenue up 61.3% Over the Same Period in 2015 - - Q3 2016 Adjusted Net Income up 61.4% Over the Same Period in 2015 - - Raises 2016 Revenue Guidance and Provides 2017 Guidance- Goleta, California, November 3, 2016 — Inogen, Inc. (NASDAQ: INGN), a medical technology company offering innovative respiratory products for use in the homecare setting, today reported financial results for the three-month period ended September 30, 2016. Third Quarter 2016 Highlights • Total revenue of $54.4 million, up 33.5% over the same period in 2015 § Sales revenue of $47.2 million, up 61.3% over the same period in 2015 § Rental revenue of $7.2 million, down 37.2% from the same period in 2015 • Net income of $3.5 million, reflecting a 28.2% increase over the same period in 2015 and a 6.3% return on revenue • Adjusted net income of $3.5 million, reflecting a 61.4% increase over the same period in 2015 and a 6.3% return on revenue (see accompanying table for reconciliation of GAAP and non-GAAP measures) • Adjusted EBITDA of $10.8 million, representing 30.7% growth over the same period in 2015 and a 19.8% return on revenue (see accompanying table for reconciliation of GAAP and non-GAAP measures) • Total units sold in Q3 2016 were 26,600, an increase of 81.0% over the same period in 2015, reflecting the continued strong consumer demand for the Company’s products across all sales channels “We are very pleased with sales growth and execution across our business-to-business and direct-to-consumer channels this quarter, indicating increasing demand and adoption of our portable oxygen concentrators,” said Chief Executive Officer Raymond Huggenberger. “Given these year-to-date results, we are raising 2016 revenue guidance to $194 to $198 million and providing 2017 revenue guidance of $230 to $236 million as the conversion to portable oxygen concentrators continues.” Third Quarter 2016 Financial Results Total revenue for the three months ended September 30, 2016 rose 33.5% to $54.4 million from $40.8 million in the same period in 2015, with record quarterly sales in both business-to-business channels. Domestic business-to-business sales exceeded expectations and grew 65.1% over the same period in 2015, primarily driven by traditional home medical equipment provider purchases and the continued strength of our private label partner. International business-to-business sales in the third quarter also exceeded expectations, growing 90.0% over the comparative period in 2015, primarily due to the success with our large partners in Europe and due to a weak quarter in the third quarter of 2015 for international sales. Direct-to-consumer sales rose 38.6% over the same period in 2015, approximately in line with expectations.Rental revenue decreased 37.2% from the same period in 2015 due to the declines in Medicare rental reimbursement rates that took effect on July 1, 2016, continued declines in private-payor rates which decreased due to the lower Medicare rates, and an increase in provision for rental adjustments. Gross margin was 46.2% in the third quarter of 2016 versus 47.5% in the comparative period in 2015. Sales gross margin was 48.6% in the third quarter of 2016 versus 45.1% in the third quarter of 2015. Sales gross margin improved due to lower cost of goods sold per unit associated with the upgraded Inogen One G3 and Inogen One G4 products, partially offset by an increase in sales mix toward lower margin business-to-business sales. Rental gross margin was 30.7% in the third quarter of 2016 versus 53.5% in the third quarter of 2015 primarily due to lower net revenue per rental patient as a result of reimbursement rate reductions and an increase in the provision for rental adjustments, partially offset by lower cost of rental revenues associated with lower depreciation and servicing costs per patient. Operating expense was $19.7 million in the third quarter of 2016 versus $15.7 million in the third quarter of 2015 as the Company continued to make strategic investments in additional sales headcount and support personnel, and incurred higher patent defense legal costs and allowances for bad debt expense. Even with these headwinds, operating expense as a percentage of revenue decreased to 36.3% in the third quarter of 2016 from 38.4% in the third quarter of 2015. Operating expense included research and development expense of $1.4 million in the third quarter of 2016 versus $1.1 million in the comparative period in 2015, primarily due to increased personnel-related expenses and product development costs for engineering projects.Sales and marketing expense was $9.7 million in the third quarter of 2016 versus $8.1 million in the comparative period in 2015, primarily due to increased salesforce additions and media expense. General and administrative expense was $8.7 million in the third quarter of 2016 versus $6.4 million in the comparative period in 2015, primarily due to increased personnel-related expenses, patent defense legal costs, and allowances for bad debt expense. Net income for the third quarter of 2016 increased 28.2% to $3.5 million from $2.7 million in the third quarter of 2015, or $0.16 per diluted common share compared to $0.13 in the third quarter of 2015.In the third quarter of 2016, Inogen's effective tax rate was 36.6% compared to 26.7% in the third quarter of 2015.This increase was primarily due to the $0.6 million tax benefit adjustment that occurred in the third quarter of 2015, partially offset by research and development credits allowed in the third quarter of 2016 but not in the comparative period in 2015. Adjusted net income in the third quarter of 2016 increased 61.4% to $3.5 million from $2.1 million in the third quarter of 2015. Adjusted net income in the third quarter of 2016 did not include any tax benefit adjustments, compared to $0.6 million of tax benefit adjustments in the third quarter of 2015. Adjusted EBITDA for the three months ended September 30, 2016 rose 30.7% to $10.8million from $8.2 million in the third quarter of 2015. Cash, cash equivalents, and marketable securities were $108.3 million as of September 30, 2016, compared to $98.1 million as of June 30, 2016, an increase of $10.2 million in the third quarter of 2016. Financial Outlook for 2016 and 2017 Inogen is increasing its 2016 revenue guidance to a range of $194 to $198 million, which represents year-over-year growth of 22.0% to 24.5%.This compares to the previous revenue expectation of $190 to $194 million. The Company is maintaining its net income estimate in the range of $12.5 to $14.5 million, representing 7.9% to 25.2% growth over 2015. The Company is also maintaining its 2016 Adjusted EBITDA estimate in the range of $37.5 to $39.5 million, representing an increase of 16.1% to 22.3% over 2015. 2016 Adjusted net income is expected to be in the range of $12.5 to $14.5 million consistent with previous guidance, representing 24.8% to 44.8% growth over 2015. Inogen’s estimates of forward-looking Adjusted EBITDA exclude estimates for interest expense, interest income, provision for income taxes, depreciation and amortization, and stock-based compensation expense.Inogen’s estimates of forward-looking Adjusted net income exclude estimates for tax benefit adjustments.The timing and amounts of these items needed to estimate non-GAAP financial measures are inherently unpredictable or outside our control to predict.Accordingly, we cannot provide a quantitative reconciliation of non-GAAP Adjusted EBITDA or Adjusted net income without unreasonable effort.Material changes to any of these items could have a significant effect on our guidance and future GAAP results. In 2015, the Company experienced tax benefit adjustments of $1.6 million that are not expected to recur in 2016.Inogen now expects an effective tax rate in full-year 2016 of approximately 36%, up from previous estimates of 35%, compared to an effective tax rate of 32.0% in 2015, excluding the tax benefit adjustments, but the actual effective tax rate may vary depending on a variety of factors such as actual disqualifying dispositions of employee incentive stock options that occur within the year.Inogen expects a higher effective tax rate primarily due to lower tax deductions for equity compensation as a percentage of pre-tax income which is not expected to have as much of an impact on the 2016 effective tax rate as it did on the 2015 effective tax rate.The Company also expects the effective tax rate to fluctuate depending on disqualifying dispositions incurred within the respective quarters.
